Citation Nr: 0127470	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 20 percent disability 
evaluation assigned to the service-connected traumatic 
arthritis of the lumbar spine. 

In September 2001, the veteran testified before the 
undersigned Board member at the RO in Cleveland, Ohio.  A 
copy of the hearing transcript has been associated with the 
claims file. 

In his Substantive Appeal, received by the RO in June 2001, 
the veteran appeared to have raised the issue of entitlement 
to service connection for boils on his legs and groin area 
due to exposure to Agent Orange.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA) became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

The veteran has maintained that his service-connected 
traumatic arthritis of the lumbar spine is more severely 
disabling than the currently assigned evaluation reflects as 
a result of such symptoms as constant radiating pain into the 
legs, tingling and numbness in the toes, muscle spasms and an 
inability to stand or sit for prolonged periods of time.  The 
veteran's low back was most recently examined by VA in 
September 2000.   The examiner did not provide an adequate 
assessment of the functional impairment due to 
incoordination, weakened movement and excess fatigability on 
use as a result of the service-connected disorders.  Further, 
the examiner did not adequately assess functional loss due to 
pain, particularly functional loss during flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45 (2001) and Deluca v. Brown, 8 Vet. App. 
202 (1999).

In addition, the veteran testified before the undersigned 
Board member in September 2001, and indicated in his Notice 
of Disagreement, received by the RO in April 2001, that he 
had continued to seek treatment for his low back at the VA 
Medical Center (VAMC) Wade Park.  Recent treatment records 
from that facility are not contained in the claims file.  The 
RO must obtain these treatment records because they might 
contain diagnostic studies and other conclusions that might 
be determinative in the disposition of this claim.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appellant 
and have him identify (names, addresses, 
and dates) any sources of VA or non-VA 
treatment for the service-connected 
traumatic arthritis of the lumbar spine.  
After obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file, in particular those from 
VAMC Wade Park, dating from 2000, and 
associate them with the record.  

2.  The RO also should review the entire 
claims file and undertake any additional 
development necessary to comply with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45620 (Aug. 
29, 2001)).

3.  The RO should further arrange for 
another VA orthopedic examination of the 
veteran in order to determine the current 
nature and extent of his service- 
connected traumatic arthritis of the 
lumbar spine.  The claims folder must be 
made available to the examiner prior to 
their examination.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The 
examiner should identify all signs and 
symptoms of the veteran's low back 
disability and should make specific 
inquiry as to any resulting limitation of 
motion, indicating, in degrees, all range 
of motion accomplished by the veteran. 

The examining orthopedist should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by 38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59, and as required by DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995.  
The examining physician should be asked 
to state his or her opinion, with 
complete rationale, as to the degree of 
industrial impairment resulting from the 
veteran's service-connected traumatic 
arthritis of the lumbar spine.  A 
complete rationale for all opinions 
expressed must be provided in a 
typewritten report.

4.  The RO should schedule the veteran 
for a neurological examination of the 
veteran in order to determine the current 
nature and extent of his service-
connected traumatic arthritis of the 
lumbar spine.  The claims folder must be 
made available to the examiner prior to 
the examination.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The 
examiner should identify all signs and 
symptoms of the veteran's low back 
disability.  A complete rationale for all 
opinions expressed must be provide in a 
typewritten report.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examination reports do not affirmatively 
reflect that the examiners reviewed the 
veteran's claims file, or if the 
requested opinions are not provided, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
an increased rating for the service-
connected traumatic arthritis of the 
lumbar spine, in light of the additional 
evidence submitted.  In particular, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
described by the Court in DeLuca, supra, 
must be considered.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West. Supp 2001) are fully complied 
with and satisfied.

8.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




